

Exhibit 10.4
 


 
EQUITY ONE, INC.
 
Restricted Stock Agreement
 
Under the Amended and Restated
2000 Executive Incentive Compensation Plan
 
For
 
[Insert name of Recipient]
 
 


 
 
This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of _______ __, 200_, by and between EQUITY ONE, INC., a Maryland
corporation (the “Company”), and ____________________ (the “Recipient”).
 
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted the Amended and Restated 2000 Executive
Incentive Compensation Plan (the “Plan”; capitalized terms not otherwise defined
in this Agreement shall have the meanings given thereto in the Plan) to assist
it and its Subsidiaries in attracting, motivating, retaining and rewarding
high-quality employees, officers, directors and independent contractors;
 
WHEREAS, the Plan authorizes the Board or the Committee to grant Awards,
including shares of Restricted Stock, to the Plan’s participants; and
 
WHEREAS, the Board or the Committee has determined that it is in the best
interest of the Company to grant the Recipient an Award of Restricted Stock, on
the terms and subject to the conditions provided in the Plan and this Agreement;
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto (the
“parties”), intending to be legally bound, hereby agree as follows:
 
 
1

--------------------------------------------------------------------------------


 
Section 1. Award of Restricted Stock. Subject to the terms and conditions of the
Plan and this Agreement, the Company hereby grants and issues, as of _______ __,
200_ (the “Date of Grant”), to the Recipient, _________ shares of Restricted
Stock. The Restricted Stock is issued pursuant to the Plan, which is
incorporated herein for all purposes. The Recipient hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations.
 
Section 2. Vesting of Restricted Stock; No Partial Vesting.
        
          (a) Subject to the acceleration and forfeiture provisions below, the
shares of Restricted Stock shall become vested in the following percentages and
on the following dates (each, a “Vesting Date”):
 
 
Percentage of Shares
 
 
Vesting Date
 
 
__%
 
 
______ __, 200_
 
 
__%
 
 
______ __, 200_
 
 
__%
 
 
______ __, 200_
 
 
__%
 
 
______ __, 200_
 



          Except as otherwise provided herein, there shall be no proportionate
or partial vesting of shares of Restricted Stock in or during the months, days
or periods prior to each Vesting Date, and all vesting of shares of Restricted
Stock shall occur only on the applicable Vesting Date.
 
(b) Notwithstanding any other term or provision of this Agreement, the Board or
the Committee shall be authorized, in its sole discretion, based upon its review
and evaluation of the performance of the Recipient and of the Company, to
accelerate the vesting of any shares of Restricted Stock under this Agreement,
at such times and upon such terms and conditions as the Board or the Committee
shall deem advisable in accordance with the Plan.
 
(c) Subject to any written employment agreement, offer letter or other similar
agreement, in the event of the Recipient’s death during the term of this
Agreement, that percentage (and number) of shares of Restricted Stock that would
have vested (in accordance with Section 2(a) hereof) had the death occurred on
the third-month anniversary of the date of death, shall be Vested Shares (as
defined below) and shall be delivered, subject to any requirements under this
Agreement, to the beneficiary or beneficiaries designated by the Recipient, or
if the Recipient has not so designated any beneficiary(ies), or no designated
beneficiary survives the Recipient, such shares shall be delivered to the
personal representative of the Recipient’s estate.
 
(d) Notwithstanding anything in this Agreement to the contrary, the Restricted
Stock shall also vest at the time(s) and in the manner as provided under the
terms of any written employment agreement, offer letter or other similar
agreement between the Recipient and the Company, the terms of which shall govern
and control the terms hereof.
 
2

--------------------------------------------------------------------------------


 
(e) The portion of the Restricted Stock that has not vested pursuant to this
Section 2 is sometimes referred to as “Non-Vested Shares,” and the portion of
the Restricted Stock that has vested pursuant to this Section 2 is sometimes
referred to as “Vested Shares.”
 
Section 3. Delivery of Restricted Stock.
 
(a) One or more stock certificates evidencing the Restricted Stock shall be
issued in the name of the Recipient but shall be held and retained by the
Company until the later of (i) the latest date on which the shares subject to
this Award become Vested Shares pursuant to Section 2 hereof, or (ii) the date
on which the Non-Vested Shares are forfeited pursuant to the provisions of
Section 4 hereof (the later of such dates being referred to as the “Applicable
Date”). All such stock certificates may be inscribed with the following legend,
along with such other legends that the Board or the Committee shall deem
necessary and appropriate:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT IN
THE COMPLETE FORFEITURE OF THE SHARES.
 
(b) The Recipient shall, at the Company’s request, deposit with the Company
stock powers or other instruments of transfer or assignment, duly endorsed in
blank with signature(s) guaranteed, corresponding to each certificate
representing shares of Restricted Stock until such shares become Vested Shares.
If the Recipient shall fail to provide the Company with any such stock power or
other instrument of transfer or assignment, the Recipient hereby irrevocably
appoints the Secretary of the Company as his attorney-in-fact, with full power
of appointment and substitution, to execute and deliver any such power or other
instrument which may be necessary to effectuate the transfer of the Restricted
Stock (or assignment of distributions thereon) on the books and records of the
Company.
 
(c) On or after the Applicable Date, upon written request to the Company by the
Recipient, the Company shall promptly cause a new certificate or certificates to
be issued for and with respect to all Vested Shares, which certificate(s) shall
be delivered to the Recipient within ten (10) business days of the date of
receipt by the Company of the Recipient’s written request. The new certificate
or certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate.


Section 4. Termination of Employment or Cessation of Services. Subject to
Section 2 above, unless the Board or Committee shall determine otherwise, in its
sole discretion, or unless any written agreement between the Recipient and the
Company provides to the contrary, if the Recipient’s employment with the Company
or any of its Subsidiaries is terminated, or if the Recipient ceases to perform
services for the Company or any of its Subsidiaries, for any reason, any
Non-Vested Shares shall be forfeited immediately upon such event or occurrence
and revert back to the Company, without any payment or other consideration to
the Recipient. The Board or the Committee shall have the power and authority to
enforce on behalf of the Company any and all rights of the Company under this
Agreement in the event of the Recipient’s forfeiture of Non-Vested Shares
pursuant to this Section 4.
 
3

--------------------------------------------------------------------------------


 
Section 5. Rights with Respect to Restricted Stock.
 
(a) Except as otherwise provided in this Agreement (including, without
limitation, as provided in Section 7 hereof), the Recipient shall have, with
respect to all the shares of Restricted Stock, whether Vested Shares or
Non-Vested Shares, all the rights of a holder of shares of common stock of the
Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive cash dividends, if any, as may be declared on
the Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company; provided, however, that, unless
vesting is accelerated pursuant to Section 2 above, all of such rights shall be
subject to the terms, provisions, conditions and restrictions set forth in this
Agreement (including without limitation conditions under which all such rights
shall be forfeited).
 
(b) If at any time while this Agreement is in effect (or shares granted
hereunder shall be or remain unvested) there shall be any increase or decrease
in the number of issued and outstanding shares of Common Stock of the Company
through the declaration of a stock dividend or through any recapitalization
resulting in a stock split-up, combination or exchange of such shares, then and
in that event, the Board or the Committee shall make any adjustments it deems
fair and appropriate, in view of such change, in the number of shares of
Restricted Stock then subject to this Agreement. If any such adjustment shall
result in a fractional share, such fraction shall be disregarded.
 
(c) Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding Restricted Stock awarded
hereunder, shall not affect in any manner the right, power or authority of the
Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Restricted Stock and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that the Restricted Stock
includes, has or possesses, or any warrants, options or rights with respect to
any of the foregoing; (iv) the dissolution or liquidation of the Company; (v)
any sale, transfer or assignment of all or any part of the stock, assets or
business of the Company; or (vi) any other corporate transaction, act or
proceeding (whether of a similar character or otherwise).
 
Section 6. Tax Matters; Section 83(b) Election.
 
(a) If the Recipient properly elects, within thirty (30) days of the Date of
Grant, to include in gross income for federal income tax purposes an amount
equal to the fair market value (as of the Date of Grant) of the Restricted Stock
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Recipient shall make arrangements satisfactory to the Company to
pay to the Company any federal, state or local income taxes required to be
withheld with respect to the Restricted Stock. If the Recipient shall fail to
make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.
 
4

--------------------------------------------------------------------------------


(b) If the Recipient does not properly make the election described in Subsection
6(a) above, the Recipient shall, no later than each Vesting Date, pay to the
Company, or make arrangements satisfactory to the Committee for payment of, any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Stock (including, without limitation, as a result of
the vesting thereof), and the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to Recipient
any federal, state, or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock.
 
(c) RECIPIENT ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY
OF MAKING AN ELECTION IN ACCORDANCE WITH SECTION 83(B) OF THE CODE; THAT SUCH
ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE WITHIN 30 DAYS OF THE
GRANT DATE; AND THAT RECIPIENT IS SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.
 
(d) Tax consequences on the Recipient (including without limitation federal,
state, local and foreign income tax consequences) with respect to the Restricted
Stock (including, without limitation, the grant, vesting and/or forfeiture
thereof) are the sole responsibility of the Recipient. The Recipient should
consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations and
the Company makes no recommendation with respect to any such election.
 
Section 7. Transfer Restrictions. Except as otherwise expressly provided in
Section 2(c) of this Agreement, Non-Vested Shares of Restricted Stock (i) are
not transferable, (ii) shall not be sold, conveyed, transferred, assigned,
pledged, hypothecated, encumbered, gifted, donated, delivered or otherwise
disposed of, whether voluntarily or involuntarily, in whole or in part, directly
or indirectly (hereinafter, a “transfer”) (whether by operation of law or
otherwise), and (iii) shall not be subject to execution, attachment or similar
process. Upon any attempt to transfer Non-Vested Shares, or in the event of any
levy upon any of such shares by reason of any execution, attachment or similar
process contrary to the provisions hereof, such Non-Vested Shares shall
immediately and without notice terminate, be forfeited and be and become null
and void.
 
Section 8. Amendment, Modification and Assignment; Non-Transferability. This
Agreement may only be modified or amended in a writing signed by the parties
hereto. No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement. Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in part.
The rights and obligations created hereunder shall be binding on the Recipient
and his heirs and legal representatives and on the successors and assigns of the
Company.


Section 9. Complete Agreement. This Agreement (together with the Plan and those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.
 
Section 10. No Right to (Continued) Employment or Service. This Agreement and
the grant of Restricted Stock hereunder shall not shall confer, or be construed
to confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any of its Subsidiaries.
 
Section 11. No Limit on Other Compensation Arrangements. Nothing contained in
this Agreement shall preclude the Company from adopting or continuing in effect
other or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.
 
Section 12. Severability. If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
Section 13. No Trust or Fund Created. Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company and
the Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company pursuant to this
Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.
 
Section 14. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida (without
reference to the conflict of laws rules or principles thereof).
 
Section 15. Effect of the Plan. This Agreement and the Restricted Stock are
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee or
the Board as may be in effect from time to time. If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Recipient accepts the Restricted Stock subject to all
the terms and provisions of the Plan and this Agreement. The undersigned
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Committee or the Board upon any questions arising under
the Plan and this Agreement.
 
5

--------------------------------------------------------------------------------


Section 16. Interpretation.  The Recipient accepts the Restricted Stock subject
to all the terms, provisions and restrictions of this Agreement. The undersigned
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Board of the Company upon any questions arising under
this Agreement or under the Plan.
 
Section 17. Headings. Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference. Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof. 
 
Section 18. Notices. Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Chief Financial Officer at 1696
N.E. Miami Gardens Drive, North Miami Beach, Florida 33179, or if the Company
should move its principal office, to such principal office, and, in the case of
the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.
 
Section 19. Non-Waiver of Breach. The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
 
Section 20. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.
 


 
[Remainder of this page intentionally left blank]
 

 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
    
                        EQUITY ONE, INC.
 


 
                        By:______________________________
                        Name:
                        Title:
 
Recipient acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock issued pursuant hereto subject to all of the terms and
provisions thereof. Recipient has reviewed the Plan and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of this
Agreement.
 
Agreed and Accepted on this
__ day of _________, 200__:
 
RECIPIENT:
 


__________________________________
[                     ]


 

